Beonson and Grace, JJ.
(concurring specially.) This is a companion case with Earley v. France, just decided, ante, 52, 172 N. W. 73. Both cases were tried upon the same evidence. My views of the law upon such evidence are stated in my opinion in that case. I concur in the result as stated by Justice Bobinson and in the order of conditional affirmance based upon the propositions of law stated in my opinion in *71the other case, for the reasons that the bank herein instituted this action prior to the cancelation and rescission of the contract involved, and that the jury found that the defendant had acquiesced in the sale of the notes involved herein to the bank.